SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMarch, 2017 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): sabesp Companhia de Saneamento Básico do Estado de São Paulo COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP Publicly-held Company CORPORATE TAXPAYER’S ID (CNPJ/MF): 43.776.517/0001-80 Company Registry (NIRE): 35.3000.1683-1 CALL NOTICE ANNUAL SHAREHOLDERS’ MEETING The shareholders of Companhia de Saneamento Básico do Estado de São Paulo - Sabesp (“Company”) are hereby invited, pursuant to Article 5, paragraph 1 of the Bylaws, to the Annual Shareholders’ Meetings to be held on April 28, 2017, at 11:00 a.m., at the Company’s headquarters, at Rua Costa Carvalho nº 300, in the city and state of São Paulo, to resolve on the following matters: (i) To examine the management accounts, as well as to examine, discuss and vote on the Company’s financial statements for the fiscal year ended December 31, 2016, namely: Balance Sheet and the respective Statements of Income, Comprehensive Income, Changes in Shareholders’ Equity, Cash Flow and Value Added, and the Notes to the Financial Statements, in addition to the Annual Management Report, the Independent Auditors’ Report, the Fiscal Council’s Opinion and the Summarized Annual Report of the Audit Committee. (ii) To resolve on the allocation of net income for the fiscal year ended December 31, 2016. (iii) To elect one Board of Directors’ member for the term of office ending on the date of the 2018 Annual Shareholders’ Meeting. (iv) To elect the members of the Fiscal Council for the term of office until the 2018 Annual Shareholders’ Meeting. (v) To establish the overall annual compensation of Management and Fiscal Council members for fiscal year 2017. The documents related to the matters to be discussed in the Annual Shareholders’ Meeting will be at the shareholders’ disposal at the Company’s headquarters and electronically, on the website of the Brazilian Securities and Exchange Commission (CVM), in the format and for the time period defined by CVM Instruction 481/2009. GENERAL INFORMATION: Proof of the status of shareholder may be required at any time before the installation of the Annual Shareholders’ Meeting by presenting: (i) identification, and/or related articles of incorporation that prove legal representation, as applicable; (ii) proof of ownership and the number of shares held by the respective shareholder issued by the depositary financial institution; and (iii) in the case of proxy representation, the applicable proxy appointment duly notarized and granted within the last year, accompanied by the identification and/or related articles of incorporation of the proxy, as applicable. sabesp Companhia de Saneamento Básico do Estado de São Paulo VOTING INSTRUMENT: SABESP will adopt the remote vote system, pursuant to CVM Instruction 481/09, as amended, given that the shareholders will also be entitled to attend the Annual Shareholders’ Meeting by sending, as of today, a remote voting instrument, pursuant to the terms in the Management Proposal made available on the websites of the CVM (www.cvm.gov.br) and the Company (www.sabesp.com.br): (i) by instructing their custody agents to fill in the voting instrument, if the shares are held in custody in a depository central; (ii) by giving instructions to fill in the voting instrument to the financial institution contracted by the Company to provide bookkeeping services, if the shares are not held in custody in a depository central; or (iii) directly to the Company, via mail or email. The voting instructions must be received by the custody agent, the bookkeeping institution, or the Company, whatever the case, up to seven (7) days prior to the Annual Shareholders’ Meeting and, in case the instructions are directly sent to the Company, the remote voting instrument, duly initialed and with a notarized signature, must be accompanied by the other documents referred to in the "General Information" item above. São Paulo, March 27, 2017. Benedito Pinto Ferreira Braga Junior Chairman Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:March 28, 2017 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
